NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-3582


                                JOSEPH D. DeSANTIS,
                                               Appellant

                                            v.

               SHELDON FRANKLIN, JSC, State of New Jersey;
         BARBARA DeSANTIS; MICHAEL WENNING; BRIAN WINTERS;
                       STATE OF NEW JERSEY


                    On Appeal from the United States District Court
                               for the District of New Jersey
                           D.C. Civil Action No. 04-cv-02521
                    (District Judge: Honorable Garrett E. Brown, Jr.)


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 7, 2005
      Before: SCIRICA, Chief Judge, FISHER and GREENBERG, Circuit Judges

                               (Filed: December 23, 2005)


                               OPINION OF THE COURT


PER CURIAM.

       Joseph DeSantis appeals the District Court’s order dismissing his amended

complaint. DeSantis filed a complaint against his former spouse, her attorneys, a state

court judge, and the State of New Jersey in the District Court for the District of New
Jersey. The allegations of the complaint concerned DeSantis’s state court divorce

proceedings and the conditions of the sale of the marital home ordered by the state court.

DeSantis demanded monetary damages and injunctive relief. The District Court ordered

DeSantis to show cause why the case should not be dismissed for lack of subject-matter

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) or for failure to state a claim pursuant to

Fed. R. Civ. P. 12(b)(6).1 DeSantis filed an amended complaint with additional

allegations on the same issues. The state court judge and the State filed motions to

dismiss. The District Court dismissed the amended complaint. DeSantis filed a timely

notice of appeal, and we have appellate jurisdiction under 28 U.S.C. § 1291.

       Appellee argues that the District Court lacked jurisdiction under the Rooker-

Feldman doctrine. We agree. The Rooker-Feldman doctrine deprives a federal district

court of jurisdiction to review, directly or indirectly, a state court adjudication. See D.C.

Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263
U.S. 413, 416 (1923). A federal claim is barred if it is “inextricably intertwined” with the

state court adjudication. We recently noted that

       [a] federal claim is inextricably intertwined with an issue adjudicated by a
       state court when . . . the federal court must take an action that would negate
       the state court’s judgment. . . . Rooker-Feldman does not allow a plaintiff to
       seek relief that, if granted, would prevent a state court from enforcing its
       orders.


   1
    While Rule 12(h)(3) allows a District Court to dismiss an action for lack of subject-
matter jurisdiction on its own motion, Rule 12(b) addresses defenses to be raised by
defendants. Because DeSantis paid the filing fee and was not proceeding in forma
pauperis, his complaint was not subject to sua sponte dismissal for failure to state a claim.

                                              2
In re Knapper, 407 F.3d 573 (3d Cir. 2005). In his amended complaint, DeSantis sought

compensation for his costs related to the state court proceedings and appeals. He also

requested recusal and removal of the state court judge. Granting that relief would allow

DeSantis to use the federal courts to appeal a state court judgment and falls clearly within

the Rooker-Feldman doctrine, which applies to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the District

Court proceedings commenced and inviting District Court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., __ U.S. __ , 125 S. Ct.
1517, 1521-22 (2005). Thus, the District Court lacked subject-matter jurisdiction over

the complaint.

       Because we conclude that the District Court lacked jurisdiction over the complaint,

we need not address its conclusion that the complaint failed to state a claim. For the

above reasons, we will affirm the District Court’s August 10, 2004, order. Appellees’

motion to strike appellant’s brief is denied.




                                                3